DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/11/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. It is noted that copies of each cited foreign patent document have been provided in the parent application (15/947954), but 37 CFR 1.98(a)(2) requires that copies be provided in each application in which an IDS is filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,774,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference patent. The “folded piece of fabric” and “slat coupled to said folded piece of fabric” is considered to be substantially equivalent to the “second slat coupled to said outer surface of said fabric material adjacent said bottom end thereof” (as recited in claim 1 of the reference patent) and the structure set forth in the limitation “wherein each of said second slats is at least partially wrapped by its respective fabric material” (as recited in claim 3 of the reference patent). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the slat” and “the folded piece of said fabric material”, but claim 19 previously introduces multiple slats and folded pieces of fabric materials. It is unclear if all of the slats and folded pieces are required to have the claimed structure, or if only one set of elements is being further limited. If only one slat/folded piece is being referenced, it is unclear which one is “the” slat/folded piece. Claims 21-23 similarly recite “the slat”, “the first and second side edges of the fabric material”, and “the fabric material”, which is indefinite for the same reasons. A recommended correction is to recite “each” instead of “the”.
All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Application Publication No. 2012/0103539).
Regarding claim 14, Chen discloses a covering [FIG. 1] for an architectural-structure covering, the covering comprising:
a first fabric material (1, provided at an upper end of the covering) including an inner surface, an outer surface, a top end, a bottom end, a first side edge, and a second side edge (each of the outer surface, top and bottom ends, and first and second side edges are shown in at least Figure 2; the inner surface is defined on the opposite side of the inner surface), the first fabric material being folded about the bottom end so that the inner surface of the bottom end includes a folded piece of fabric (11);
a second fabric material (1, provided below the first fabric material) including an inner surface, an outer surface, a top end, a bottom end, a first side edge, and a second side edge [FIG. 2], the second fabric material being folded about the bottom end so that the inner surface of the bottom end includes a folded piece of fabric (11); and
a slat (2) coupled to said folded piece of fabric of said first fabric material and said outer surface of said second fabric material along a top end thereof [FIGS. 1, 2].
Regarding claim 15, Chen discloses that the slat is arranged and configured to nest within the folded piece of fabric of said first fabric material (paragraph 0020) [FIGS. 2, 3].
Regarding claim 16, Chen discloses that the slat functions as a stiffening member to minimize curling of the first and second side edges of the first and second fabric materials (paragraph 0022 discloses that the slats 2 function as support structure, and at least Figure 3 depicts the slats extending to the side edges of the fabric materials, which will inherently minimize curling of the edges).
Regarding claim 17, Chen discloses that the slat provides increased rigidity to the first and second fabric materials to prevent wrinkling of the first and second fabric materials (paragraph 0022 discloses that the slats 2 function as support structure and paragraph 0020 discloses that the slats are formed as rods or bars, which will inherently provide increased rigidity).
Regarding claim 19, Chen discloses a covering [FIG. 1] for an architectural-structure covering, the covering comprising: 
a plurality of assembled strips of fabric material joined together [FIG. 3], each assembled strip of fabric material including:
a fabric material (1) including an inner surface, an outer surface, a top end, a bottom end, a first side edge, and a second side edge (each of the outer surface, top and bottom ends, and first and second side edges are shown in at least Figure 2; the inner surface is defined on the opposite side of the inner surface), the outer surface defining a first contact surface (at 11) adjacent to the top end of the fabric material, the fabric material being folded about the bottom end so that the inner surface of the bottom end includes a folded piece of fabric (11) defining a second contact surface [FIGS. 2, 3]; and
a slat (2);
wherein the slat is coupled to the first contact surface of a first assembled strip of fabric material and to a second contact surface of an adjoining second assembled strip of fabric material (the slat is held within the coupling region 11 defining the folded piece of fabric, and is coupled to the corresponding first and second contact surfaces as shown in Figure 3).
Regarding claim 20, Chen discloses that the slat is arranged and configured to nest within the folded piece of fabric of said first fabric material (paragraph 0020) [FIGS. 2, 3].
Regarding claim 21, Chen discloses that the slat functions as a stiffening member to minimize curling of the first and second side edges of the first and second fabric materials (paragraph 0022 discloses that the slats 2 function as support structure, and at least Figure 3 depicts the slats extending to the side edges of the fabric materials, which will inherently minimize curling of the edges).
Regarding claim 22, Chen discloses that the slat provides increased rigidity to the fabric material to prevent wrinkling of the fabric material (paragraph 0022 discloses that the slats 2 function as support structure and paragraph 0020 discloses that the slats are formed as rods or bars, which will inherently provide increased rigidity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2012/0103539) in view of Seuster (U.S. Patent No. 4,736,785).
Regarding claims 16, 17, 21, and 22, Chen discloses the slats and further discloses that they function as a support structure, which is understood to inherently provide stiffening and increased rigidity. If it were to be held that the slats of Chen do not inherently function as stiffening members or provide increased rigidity, Seuster nonetheless discloses slats (22) that function as stiffening members to minimize curling of side edges of first and second fabric materials (21), wherein the slats provide increased rigidity to the first and second fabric materials to prevent wrinkling of the first and second fabric materials (Abstract; column 4, lines 21-column 5, line 48 discloses optimization of the strength and stability of the covering using the slats 22, which reads on increased rigidity/stiffness and a minimization of curling and wrinkling.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Chen to provide increased stiffness and rigidity, as taught by Seuster, in order to provide increased resistance against wind or other damaging forces.
Regarding claims 18 and 23, Chen discloses the slat, but does not disclose that it includes an arcuate shape.
Nonetheless, Seuster discloses a slat (22) that includes an arcuate shape with a radius of curvature [FIG. 7].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Chen to include an arcuate shape, as taught by Seuster, in order to facilitate winding of the covering onto a roller tube for extension and retraction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634